Citation Nr: 0210174	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  00-13 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to June 
1969.

This appeal originates from an October 1999 rating decision 
in which the RO denied a compensable evaluation for the 
veteran's service-connected bilateral hearing loss.  The 
veteran submitted a notice of disagreement in May 2000 and a 
statement of the case was issued in June 2000.  The veteran 
perfected his appeal to the Board of Veterans Appeals (Board) 
in June 2000.  


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.  

2.  The veteran has bilateral hearing loss manifested by 
level I hearing acuity in the right ear and level V hearing 
acuity in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.1, 4.85, 4.86 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (as amended); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(as amended); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The Board finds that the requirements of the new law and its 
implementing regulations have essentially been satisfied.  

As evidenced by the October 1999 rating decision and the June 
2000 statement of the case, the RO has provided the veteran 
with the pertinent laws and regulations governing the 
veteran's claim and the reasons for the assignment of the 
noncompensable evaluation.  Although the claims file does not 
reflect that the RO gave the veteran explicit notice of the 
VCAA and its implementing regulations, the veteran has been 
afforded various opportunities (to include following the 
issuance of the statement of the case, and the June 2002 
notice of the certification of the appeal to the Board) to 
submit information and evidence pertinent to his increased 
rating claim.  Moreover, because, as explained below, there 
is no indication whatsoever that there is any existing, 
potentially relevant evidence to obtain, the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, is not here at 
issue.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).

The Board also finds that the duty to assist has been met.  
The veteran has been afforded, but has declined, the 
opportunity for a hearing; he specifically indicated that he 
did not want a Board hearing on his substantive appeal.  He 
has undergone VA audiological evaluation and appropriate 
medical examination, the reports of which are of record.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been accomplished.  In 
fact, the veteran indicated when he filed his increased 
rating claim in June 1999 that had not recently been treated 
for hearing loss. 

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.

I.  Factual Background

In January 1971, the veteran filed an original clam of 
service connection for bilateral hearing loss that the RO 
granted in October 1971.  At this time the RO assigned the 
veteran a zero percent (noncompensable) evaluation which it 
made effective on January 25, 1971.

In June 1999, the veteran filed a claim for an increased 
evaluation for his hearing disability.  He said that the 
disability had not recently been treated, but he could tell 
that his hearing had deteriorated considerably in recent 
years.

Audiological results from a VA contract examination in 
September 1999, revealed pure tone thresholds, in decibels, 
as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
5
25
LEFT
30
40
55
60
55

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 68 percent in the left ear.

The RO continued the veteran's noncompensable evaluation for 
bilateral hearing loss in an October 1999 rating decision.

The veteran asserted in his substantive appeal dated in June 
2000 that his hearing loss (and ringing in his ears) affected 
his work at a postal distribution center because background 
noise caused by conveyor belts made hearing difficult.  He 
said that as a result he was always asking co-workers and 
supervisors to repeat themselves.  He also said that 
background noise at home such as the television or stereo 
similarly made it hard for him to hear. 

In a March 2001 rating decision, the RO granted the veteran 
service connection for residuals of a concussion (claimed as 
ringing in the ears) and assigned a 10 percent evaluation, 
effective May 3, 2000.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

Initially, the Board notes that the criteria for evaluating 
hearing loss and other disease/disabilities of the ear were 
changed, effective June 10, 1999.  See 64 Fed. Reg. 25202-
25210 (1999).  The claim on which this appeal is based was 
filed on June 15, 1999.  Therefore, only the revised criteria 
(the same criteria that appears in the 2001 edition of Title 
38, Code of Federal Regulations), will considered in 
evaluating the veteran's hearing loss.

Evaluations of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second (Hertz) (Hz).  
To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are evaluated 
under the provisions of 38 C.F.R. § 4.86, which provides, as 
follows:

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

After carefully considering the applicable criteria in light 
of the pertinent audiological evaluation results, the Board 
finds that the veteran's hearing impairment does not meet the 
criteria for a 10 percent evaluation under the new version of 
the schedule based on the audiological results in September 
1999, but rather is appropriately rated at the noncompensable 
level.  As laid out above, the pure tone threshold levels at 
the September 1999 audiological evaluation were 15, 15, 5 and 
25 in the right ear and 40, 55, 60 and 55 in the left ear, at 
1,000, 2,000, 3,000 and 4,000 Hz, respectively.  The four-
frequency averages for the right ear and left ear were 15 dB 
and 53 dB, respectively.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear, and 68 
percent in the left ear.  Application of these scores to 
Table VI results in designation of I for the right ear and V 
for the left ear.  When these designations of impaired 
efficiency are applied to Table VII, the percentage 
evaluation for hearing impairment is noncompensable.  

The Board has also considered the applicability of sections 
4.86(a) and (b) with respect to the veteran's claim.  
However, the evidence does not reflect that puretone 
thresholds at 1000, 2000, 3000, and 4000 Hz frequencies were 
or are at 55 dB in either ear.  Thus, rating the veteran's 
hearing loss under Table VIa is not warranted.  Furthermore, 
the testing did not disclose simultaneous puretone threshold 
of 30 dB or less at 1000 Hz and a puretone threshold of 70 dB 
or more at 2000 Hz in an ear.  

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his hearing loss.  
However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In other words, the Board is bound 
by law to apply VA's rating schedule based on the veteran's 
audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In view of the foregoing, it would appear that consideration 
of any factors other that pertinent audiological results is 
inappropriate, and the suggestions of the veteran's 
representative that he is entitled to an extra-schedular 
evaluation for his bilateral hearing loss without merit.  
However, even if consideration of other factors (in addition 
to, or in lieu of, the veteran's audiometry results) was 
appropriate, the Board finds that the record does not 
establish that the veteran's bilateral hearing loss presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).  

Although the veteran contends that background noise at work 
made hearing difficult and requires him to ask people to 
repeat themselves a lot, both of which appear to be common 
occurrences where discernable hearing loss has occurred, 
there is no actual evidence that this disability negative 
impacts his employment, as he contends.  For example, the 
evidence does not show that the veteran has lost any time 
from work due to his hearing loss, that he is unable to carry 
out his employment duties, or that his hearing loss has in 
any way comprised the continuity of his employment.  Hence, 
marked interference with employment has not been 
demonstrated.  Additionally, the veteran has denied any 
recent treatment, much less frequent hospitalization, for his 
hearing loss, and there are no indications that his hearing 
loss is otherwise exceptional or unusual.  In the absence of 
evidence of the factors noted above, there is no basis to 
refer or remand the case for compliance with the procedures 
set forth in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991). 



ORDER

An increased (compensable) evaluation for bilateral hearing 
loss is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

